Moncure, P.
read the judgment of the court.
Upon a motion to dismiss the supersedeas awarded in this cause, for the want of jurisdiction, the judgment of the court below, as is alleged, being for a less sum than $500.
This day came again the parties by their attorney, and the court is of opinion that the release given by the attorney of the plaintiff, in the court below, of five dollars of the damages, amounting to five hundred dollars found by the verdict of the jury, was given for the purpose of depriving this court of appellate jurisdiction in this case ; that the said release for the said purpose is unlawful and void ; and that in regard to the question of such jurisdiction, the judgment of the court below must be considered as having been rendered for the said sum of five hundred dollars, the damages aforesaid, instead of for the sum of four hundred and ninety-five dollars, the residue of the said damages, after deducting the said sum of five dollars. Therefore, it is adjudged and ordered that the motion to dismiss the case for the want of jurisdiction, on the ground that the judgment of the court below is for less than five hundred dollars, be overruled, and that the defendants recover against the plaintiff in the said motion, their costs by them about their defence in the same expended.